EXHIBIT 10.33

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made effective as of November 5,
2004, by and between Maxwell Technologies, Inc., a Delaware corporation (the
“Company”), and the several purchasers named in Schedule I hereto (the
“Purchasers”), with respect to the following facts:

 

RECITALS

 

WHEREAS, the Company proposes to issue and sell to the Purchasers, and the
Purchasers, and each of them, desire to purchase from the Company, that certain
number of shares of the Company’s Common Stock, $0.10 par value per share (the
“Shares”), nearest to the whole number of Shares able to be purchased by the
Purchasers for Eleven Million Dollars ($11,000,000.00) at a per share price of
Nine and 25/100 Dollars ($9.25);

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (the “Registration
Statement”), including a prospectus (the “Original Prospectus”), under the
Securities Act of 1933, as amended (the “Securities Act”), relating to the
Shares, which Registration Statement has become effective;

 

WHEREAS, the Company intends to file with the Commission a prospectus supplement
(the “Supplement”) pursuant to Rule 424(b)(5) promulgated under the Securities
Act, which Supplement shall supplement the Original Prospectus;

 

WHEREAS, the Original Prospectus, together with the Supplement, is hereinafter
referred to as the “Prospectus.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Purchase and Sale of Shares. The Company hereby agrees to issue and sell to
the Purchasers at the Closing (as hereinafter defined), and the Purchasers, and
each of them, upon the basis of the representations and warranties herein
contained and the information set forth in the Prospectus, but subject to the
conditions hereinafter stated, hereby agree, severally and not jointly, to
purchase from the Company the number of Shares that bears the same proportion to
the number of Shares to be sold by the Company as the number of Shares set forth
in Schedule I hereto opposite the name of such Purchaser bears to the total
number of Shares. The aggregate purchase price of the Shares shall be Eleven
Million Dollars ($11,000,000.00) (the “Aggregate Purchase Price”), at Nine and
25/100 Dollars ($9.25) per share of the Company’s Common Stock (the “Per Share
Price”), subject to adjustment to eliminate fractional shares as the Company may
reasonably determine. The Aggregate Purchase Price shall be paid in cash at the
Closing.



--------------------------------------------------------------------------------

2. Payment and Delivery.

 

a. Payment for the Shares to be sold by the Company will take place at the
corporate offices of the Company, located at 9244 Balboa Avenue, San Diego,
California 92123, and shall be made to the Company in immediately available
United States Dollars against delivery of such Shares for the account(s) of the
Purchasers not later than 9:00 a.m., Pacific Standard Time, on November 8, 2004.
The Aggregate Purchase Price to be paid by the Purchasers shall be in the form
of a wire transfer(s) of funds to the Company’s account. The time and date of
such payment are hereinafter referred to as the “Closing.”

 

b. The Shares shall be registered in such names and in such denominations as
requested in writing by each of the Purchasers, not later than one (1) full
business day prior to the Closing. The Shares shall be delivered through the
book-entry facilities of the Depository Trust Company at the Closing for the
account of each Purchaser, with any transfer taxes payable in connection with
the transfer of the Shares to such Purchaser duly paid, against payment of the
Aggregate Purchase Price therefor.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Purchasers that:

 

a. The Registration Statement has become effective; no stop order suspending the
effectiveness of the Registration Statement is in effect, and no proceedings for
such purpose are pending before or, to the Company’s knowledge, threatened by
the Commission.

 

b. (i) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder; and (iii) the Prospectus does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

c. The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own or lease its property and to conduct
its business as described in the Prospectus and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

d. This Agreement has been duly authorized, executed and delivered by the
Company.

 

2



--------------------------------------------------------------------------------

e. The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Prospectus.

 

f. The shares of Common Stock outstanding prior to the issuance of the Shares to
be sold by the Company have been duly authorized by the Company and are validly
issued, fully paid and non-assessable.

 

g. The Shares to be sold by the Company have been duly authorized by the Company
and, when issued and delivered in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable, and the issuance of such
Shares will not be subject to any preemptive or similar rights.

 

h. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene: (i) any
provision of applicable law (except for such contraventions of applicable law
that would not, individually or in the aggregate, have a material adverse effect
on the Company and its subsidiaries, taken as a whole, or on the power or
ability of the Company to perform its obligations under this Agreement); (ii)
the certificate of incorporation or bylaws of the Company or any agreement or
other instrument binding upon the Company or any of its subsidiaries that is
material to the Company and its subsidiaries, taken as a whole; or (iii) any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any subsidiary (except for contraventions of
any such judgment, order or decree that would not, individually or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole, or on the power or ability of the Company to perform its
obligations under this Agreement), and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under this Agreement, except
as may be required by the securities or “blue sky” laws of the various states or
other jurisdictions in connection with the offer and sale of the Shares.

 

i. There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Prospectus (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement).

 

j. There are no legal or governmental proceedings pending or, to the Company’s
knowledge, threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject that are required to be described in the Registration Statement or the
Prospectus and are not so described or any statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement
or the Prospectus or to be filed as exhibits to the Registration Statement that
are not described or filed as required.

 

k. The Original Prospectus filed as part of the Registration Statement on
September 7, 2004, and each supplement (including the Supplement) filed as part
of any subsequent amendment to the Registration Statement or filed pursuant to
Rule 424 under the Securities Act, complied as to form when so filed in all
material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder.

 

3



--------------------------------------------------------------------------------

l. The Company’s Quarterly Report on Form 10-Q for the quarters ended March 31
and June 30, 2004 complied as to form when so filed in all material respects
with the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
the applicable rules and regulations of the Commission thereunder.

 

m. The Company and its subsidiaries: (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”); (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

 

n. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

 

o. Except as disclosed in the Prospectus, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company or to require the Company to
include such securities with the Shares registered pursuant to the Registration
Statement.

 

p. Except as described in the Prospectus, subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus:
(i) the Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction not
in the ordinary course of business; (ii) the Company has not purchased any of
its outstanding capital stock (except for acquisitions of capital stock by the
Company pursuant to agreements that permit the Company to repurchase such shares
upon termination of service to the Company or in exercise of the Company’s right
of first refusal upon a proposed transfer), nor declared, paid or otherwise made
any dividend or distribution of any kind on its capital stock other than
ordinary and customary dividends; and (iii) there has not been any material
change in the capital stock, short-term debt or long-term debt of the Company
and its subsidiaries, except in each case as described in the Prospectus.

 

q. The Company and its subsidiaries have good and marketable title in fee simple
to all real property and good and marketable title to all personal property
owned by them, in each case, which is material to the business of the Company
and its subsidiaries, taken as a

 

4



--------------------------------------------------------------------------------

whole, in each case free and clear of all liens, encumbrances and defects except
such as are described in the Prospectus or such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries, taken
as a whole; and any real property and buildings held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not materially interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the
Prospectus.

 

r. To the knowledge of the Company or except as disclosed in the Prospectus, the
Company and its subsidiaries own or possess, or can acquire on reasonable terms,
all material patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now
operated by them, except where the failure to own, possess or acquire any of the
foregoing would not result in a material adverse effect on the Company and its
subsidiaries, taken as a whole; and, except as described in the Prospectus,
neither the Company nor any of its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing that, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole.

 

s. No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Prospectus, or, to the knowledge
of the Company, is imminent.

 

t. The Company and its subsidiaries, taken as a whole, are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which they are engaged; and neither the Company nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole, except as described in the Prospectus.

 

u. The Company and its subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses except for such
certificates, authorizations and permits, the failure of which to obtain, would
not have a material adverse effect on the Company and its subsidiaries, taken as
a whole, and neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a material
adverse effect on the Company and its subsidiaries, taken as a whole, except as
described in the Prospectus.

 

v. The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed

 

5



--------------------------------------------------------------------------------

in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) amounts
reflected on the Company’s balance sheet for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

w. The Company is aware of no reason that its Quarterly Report on Form 10-Q for
the quarter ended September 30, 2004 would not be accompanied by the
certifications required to be filed or submitted by the Company’s chief
executive officer and chief financial officer pursuant to the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated thereunder.

 

4. Representations and Warranties of the Purchasers. In connection with the
purchase of the Shares, the Purchasers, severally and not jointly, hereby make
the following representations and warranties, each of which is true and correct
as of the date of this Agreement and shall be true and correct as of the
Closing:

 

a. All actions on the part of the Purchasers for the authorization, execution,
delivery and performance by the Purchasers of this Agreement have been taken,
and this Agreement constitutes a valid and binding obligation of the Purchasers,
and each of them.

 

b. The Purchasers have not incurred and will not incur, directly or indirectly,
as a result of any action taken by it or the Company, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement.

 

c. Each Purchaser has reviewed with the their own respective tax advisors the
foreign and domestic federal, state and local tax consequences of this
investment and the transactions contemplated by this Agreement. Each Purchaser
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. Each Purchaser understands that the
Purchaser (and not the Company) shall be responsible for the Purchaser’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

d. The Purchasers, and each of them, acknowledge that they have had an
opportunity to discuss the Company’s business, management and financial affairs
with management of the Company. The Purchasers, and each of them, have had an
opportunity to conduct due diligence and ask questions of management of the
Company concerning these matters, which due diligence was completed and
questions were answered to the satisfaction of each Purchaser.

 

5. Conditions to Closing. The obligation of each party to complete the purchase
and sale of the Shares is conditioned upon: (i) the Supplement having been
delivered to the Purchasers as of the Closing; (ii) the demonstration, to the
reasonable satisfaction of both parties, that the other party is prepared to
perform the other party’s obligations set forth in this Agreement; and (iii) the
truth and accuracy of the representations and warranties of the other party made
in this Agreement.

 

6



--------------------------------------------------------------------------------

The several obligations of the Purchasers are subject to the following further
conditions:

 

a. Subsequent to the execution and delivery of this Agreement and prior to the
Closing there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in the
Purchasers’ reasonable judgment, is material and adverse.

 

b. The Purchasers shall have received at the Closing a certificate, dated as of
the Closing and signed by an executive officer of the Company, to the effect set
forth in Section 5.a. above and to the effect that the representations and
warranties of the Company contained in this Agreement are true and correct as of
the Closing and that the Company has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing.

 

6. Covenants of the Company. In further consideration of the agreements of the
Purchasers herein contained, the Company covenants with the Purchasers that
before amending or supplementing the Registration Statement or the Prospectus,
the Company will furnish a copy of each such proposed amendment or supplement to
the Purchasers, and the Company will file with the Commission, within the
applicable period specified in Rule 424(b) under the Securities Act, any
Prospectus required to be filed pursuant to such Rule.

 

7. Indemnity and Contribution.

 

a. The Company, agrees to indemnify and hold harmless the Purchasers, and each
of them, and every affiliate of the Purchasers within the meaning of Rule 405
under the Securities Act, from and against (a) any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) arising from or in connection with any violation by the
Company of the terms of this Agreement or gross negligence or willful misconduct
by the Company in the performance of the terms of this Agreement, (b) any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, the Prospectus, including the appendices
thereto (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, and (c) any breach of this
Agreement.

 

b. The Purchasers jointly and severally agree to indemnify and hold harmless the
Company, the officers and directors of the Company, and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against (a) any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending

 

7



--------------------------------------------------------------------------------

or investigating any such action or claim) that result from any Purchaser making
a false statement, or any omission or alleged omission to state a material fact
required to be stated herein or necessary to make the statements herein not
misleading, in connection with its obligations hereunder or its representations
and warranties set forth herein, and (b) any breach of this Agreement.

 

c. In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 7.a. or 7.b., such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (i) the fees and expenses of more than one separate firm (in
addition to any local counsel) for the Purchasers and all persons who are
affiliates of the Purchasers within the meaning of Rule 405 under the Securities
Act, and (ii) the fees and expenses of more than one separate firm (in addition
to any local counsel) for the Company, its directors and officers, and each
person, if any, who controls the Company within the meaning of either such
Section, and that all such fees and expenses shall be reimbursed as they are
incurred. In the case of any such separate firm for the Company, and such
directors, officers and control persons of the Company, such separate firm shall
be designated in writing by the Company. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request, and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

 

8



--------------------------------------------------------------------------------

d. To the extent the indemnification provided for in Sections 7.a. or 7.b. is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities: (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand from the offering of the Shares; or (ii) if the allocation provided
by clause 7.d.(i) above is not permitted by applicable law, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause 7.d.(i) above, but also the relative fault of the indemnifying party or
parties on the one hand and of the indemnified party or parties on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and the
Purchasers on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

e. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

f. The indemnity and contribution provisions contained in this Section 7 and the
representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless
of: (i) any termination of this Agreement; (ii) any investigation made by or on
behalf of the Purchasers or any affiliate of the Purchasers, or the Company, its
officers or directors or any person controlling the Company; and (iii)
acceptance of and payment for any of the Shares.

 

8. Termination.

 

a. The Purchasers may jointly terminate this Agreement by notice given to the
Company if, after the execution and delivery of this Agreement and prior to the
Closing: (i) trading generally shall have been suspended or materially limited
on, or by, as the case may be, any of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, the Chicago Board of Options
Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade; (ii)
trading of any securities of the Company shall have been suspended on any
exchange or in any over-the-counter market; (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred; (iv) any moratorium on commercial banking activities shall have
been declared by Federal or New York State authorities; or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in the reasonable judgment of the
parties, is material and adverse and which, singly or together with any other

 

9



--------------------------------------------------------------------------------

event specified in this clause (v), makes it impracticable or inadvisable to
proceed with the offer, sale or delivery of the Shares on the terms and in the
manner contemplated in the Prospectus.

 

b. The Company may terminate this Agreement, without liability on its part, if,
at the Closing, the Purchasers shall fail or refuse to purchase the Shares, or
any portion thereof. If this Agreement shall be terminated by the Company
pursuant to this Section 8.b. because of any failure or refusal on the part of
the Purchasers, and each of them, to comply with the terms or to fulfill any of
the conditions of this Agreement, or if for any reason the Purchasers, and each
of them, shall be unable to perform their obligations under this Agreement,
except as provided in Section 8.a. above, the Purchasers shall reimburse the
Company for all out-of-pocket expenses (including the fees and disbursements of
their counsel) reasonably incurred by the Company in connection with this
Agreement, the Supplement, and the offering contemplated hereunder.

 

9. Defaulting Purchaser(s). If, at the Closing, any one or more of the
Purchasers shall fail or refuse to purchase the Shares that it has or they have
agreed to purchase on such date, and the aggregate number of Shares which such
defaulting Purchaser or Purchasers failed or refused to purchase is not more
than one-tenth (1/10) of the aggregate number of Shares to be purchased on such
date, the other Purchasers shall be obligated severally in the proportions that
the number of Shares set forth opposite their respective names in Schedule I
bears to the aggregate number of Shares set forth opposite the names of all such
non-defaulting Purchasers, or in such other proportions as the Purchasers shall
reasonably specify, to purchase the Shares which such defaulting Purchaser or
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the number of Shares that any Purchaser has agreed to purchase
pursuant to this Agreement be increased pursuant to this Section 9 by an amount
in excess of one-ninth (1/9) of such number of Shares without the written
consent of such Purchaser. Any action taken under this paragraph shall not
relieve any defaulting Purchaser from liability in respect of any default of
such Purchaser under this Agreement.

 

10. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

11. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

 

12. Public Statements. The Company shall, on the second business day following
execution of the Agreement, issue a press release disclosing all material terms
of this Agreement. Within two (2) business days after the Closing, the Company
shall file a Current Report on Form 8-K with the SEC (the “8-K Filing”)
describing the terms of this Agreement and including as exhibits to the 8-K
Filing this Agreement in the form required by the Exchange Act. Thereafter, the
Company shall timely make any filings and notices required by the SEC or
applicable law with respect to this Agreement and provide copies thereof to the
Purchasers promptly after filing. The Company shall not publicly disclose the
names of the Purchasers, or include the names of the Purchasers in any press
release without the prior written consent of the Purchasers, which consent is
hereby given.

 

10



--------------------------------------------------------------------------------

13. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, and shall be addressed as follows, or to such other address or
addresses as may have been furnished in writing by a party to another party
pursuant to this paragraph:

 

  a. If to the Company:

 

Maxwell Technologies, Inc.

9244 Balboa Avenue

San Diego, California 92123

Attn: Richard D. Balanson

Facsimile: (858) 277-6754

 

With a copy to:

 

Foley & Lardner LLP

420 W. Broadway, Suite 2300

San Diego, California 92101

Attn: Kenneth D. Polin

Facsimile: (619) 234-3510

 

and

 

Foley & Lardner LLP

2029 Century Park East, 35th Floor

Los Angeles, California 90067

Attn: Deepak Nanda

Facsimile: (310) 557-8475

 

  b. If to a Purchaser:

 

To the address on the signature page of this Agreement.

 

With a copy to:

 

________________________________

________________________________

________________________________

Attn: ____________________________

Facsimile: ________________________

 

14. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchasers,
and each of them. Any waiver of a provision of this Agreement must be in writing
and executed by the party against whom enforcement of such waiver is sought.

 

11



--------------------------------------------------------------------------------

15. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

16. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.

 

17. Counterparts; Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. Signatures may be delivered by facsimile and
such signatures shall be deemed originals so long as the original signature page
is sent via first-class registered or certified airmail, or nationally
recognized overnight express courier, postage prepaid, within seventy-two (72)
hours of the time on the confirmation sheet for such facsimile.

 

[Remainder of this Page Intentionally Left Blank]

 

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

“Company”

MAXWELL TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Accepted as of the date hereof by,

“Purchaser”

DAVIS SKAGG INVESTMENT MANAGEMENT,

a Division of Smith Barney Fund Management LLC,

acting severally on behalf of itself and the several

Purchasers named in Schedule I hereto.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

John G. Goode

Title:

 

Chairman and Chief Investment Officer

Notice:

 

Davis Skagg Investment Management

   

One Sansome Street, 35th Floor

   

San Francisco, California 94104

   

Attn: John G. Goode

   

Facsimile: (415) 984-6572

 

13



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser Name:

--------------------------------------------------------------------------------

  

Number of Shares

To Be Purchased:

--------------------------------------------------------------------------------

(1)

   MassMutual Strategic Balanced Fund    19,470

(2)

   Citi FCP CitiEquity US Value Fund    23,436

(3)

   ING Salomon Brothers All Cap Portfolio    71,170

(4)

   Salomon Brothers Global Horizons US Fundamental Value Fund    5,573

(5)

   GS Series Fundamental Value Fund    117,301

(6)

   TA Idex Salomon All Cap Fund    93,883

(7)

   ING Salomon Brothers Fundamental Value Portfolio    9,234

(8)

   Salomon Brothers All Cap Value Fund    1,705

(9)

   ATSF Salomon All Cap    87,864

(10)

   Salomon Brothers Variable All Cap Value Fund    661

(11)

   Smith Barney Fundamental Value Fund    663,868

(12)

   GS Series Salomon Brothers Variable All Cap Value Fund    46,877

(13)

   State of New Mexico State Investment Council    48,147

Total Number of Shares to be Purchased:

   1,189,190

 

14